Citation Nr: 1241998	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a renal disability, claimed as secondary to medication taken for service-connected mild degenerative disc disease at L-5 to S-1 level with small herniated nucleus pulposis ("low back disability").

2.  Entitlement to a rating in excess of 20 percent for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs Regional Office.  Following a July 2007 rating decision (which reduced the rating for low back disability from 30 percent to 20 percent), a notice of disagreement was received in October 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in May 2008.  Following a March 2009 rating decision (which denied service connection for renal disability), a notice of disagreement was received in August 2009, a statement of the case was issued in August 2011, and a substantive appeal was received in October 2011.

The Board notes that an August 2012 rating decision denied claims of service connection for lumbosacral radiculopathy/vs. sensory neuropathy of both lower extremities associated with the service-connected low back disability.  The Veteran has not filed a notice of disagreement with that rating decision, therefore those matters are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he has received treatment for the disabilities at issue from several non-VA providers, including Dr. Benoit (nephrology), Drs. Lowe and Lawrence (primary care), Dr. Cohen (neurosurgery), Dr. Carfi (physical medicine and rehabilitation), and Advanced Chiropractic.  A review of the claims file reveals that the RO has not yet attempted to obtain the Veteran's treatment records from these providers regarding treatment for a renal disability and/or low back disability.  
Indeed, the Veteran submitted a VA Form 21-4142 authorization and release for Drs. Lowe/Lawrence and Dr. Cohen in March 2008, but it does not appear that the RO ever attempted to obtain the records indicated.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

The Veteran contends that he has a renal disability secondary to medications (nonsteroidal anti-inflammatory drugs (NSAIDs)) prescribed for his service-connected low back disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).  The Board notes that a March 2008 VA examiner noted the Veteran's reports that he had kidney failure in May 2006 diagnosed a normal renal examination.  The examiner noted a May 2007 VA nephrology note stating that a blood test showed creatinine remained normal, workup at initial renal evaluation failed to show any evidence of renal involvement in any systemic disease, and the acute renal failure that the Veteran experienced was likely related to medication, ACE, and diuretics.  The March 2008 VA examiner offered no opinion regarding the Veteran's contention that the NSAIDs prescribed for his low back disability contributed to a renal disability, and the Veteran was not afforded another VA examination and medical opinion for his claimed renal disability.  This must be done on remand, to include as secondary to service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request copies of any private treatment records not yet associated with the claims file regarding treatment for renal and low back disabilities.

2.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of any renal disability/disabilities.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination, and all findings must be described in detail.  Any appropriate diagnostic studies deemed medically advisable should be conducted.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each renal disability found, including by history.

(b) As to each renal disability entity diagnosed, please indicate whether such disability is at least as likely as not (a 50% or better probability) a) related to (incurred in or caused by) the Veteran's military service, or b) caused or aggravated by the service-connected low back disability, specifically medications prescribed for low back disability.

The examiner should set forth reasons for all opinions.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


